UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1973


ARTEZ RASHAD WOMACK,

                    Plaintiff - Appellant,

             v.

CARRIE M. WARD; BWW LAW GROUP, LLC; FREEDOM MORTGAGE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:17-cv-03634-DKC)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Artez Rashad Womack, Appellant Pro Se. Matthew Daniel Cohen, BWW LAW
GROUP, LLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Artez Rashad Womack appeals the district court’s order granting Defendants’

motion to dismiss his wrongful foreclosure action. On appeal, we confine our review to

the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Womack’s

informal brief does not challenge the bases for the district court’s determination that his

pleading was inadequate, Womack has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we grant leave to proceed in forma pauperis and affirm the

district court’s judgment. We deny Womack’s motions to file a designation of record and

to add record citations to his informal brief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2